Exhibit 10.3

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

    

Facility

ID

  

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006   1    116   

Pettigrew Rehab & Healthcare Center

   $ 546,592.00    1.3038483 % 2    143   

Raleigh Rehab & Healthcare Center

     698,141.00    1.6653554 % 3    155   

Savannah Rehab & Nursing Center

     550,059.00    1.3121185 % 4    182   

Cordova Rehab & Nursing Center

     1,149,418.00    2.7418379 % 5    210   

The Californian Care Center

     1,318,304.00    3.1447010 % 6    219   

Emmett Rehab & Healthcare

     425,709.00    1.0154923 % 7    230   

Crosslands Rehab & Health Care Center

     1,701,724.00    4.0593165 % 8    269   

Meadowvale Health & Rehab Center

     479,249.00    1.1432073 % 9    279   

Cedars of Lebanon Nursing Center

     485,598.00    1.1583523 % 10    281   

Riverside Manor Health Care

     537,902.00    1.2831190 % 11    307   

Lincoln Nursing Center

     876,426.00    2.0906390 % 12    411   

Alta Vista Healthcare Center

     616,451.00    1.4704909 % 13    453   

Medford Rehab & Healthcare Center

     1,914,742.00    4.5674526 % 14    461   

Edmonds Rehab & Healthcare Center

     424,416.00    1.0124079 % 15    506   

Presentation Nursing & Rehab Center

     602,690.00    1.4376652 % 16    514   

Sachem Nursing & Rehab Center

     1,077,944.00    2.5713428 % 17    539   

Newton & Wellesley Alzheimer Center

     1,549,574.00    3.6963757 % 18    544   

Augusta Rehabilitation Center

     737,153.00    1.7584152 % 19    547   

Brewer Rehab & Living Center

     1,217,601.00    2.9044826 % 20    554   

Westgate Manor

     775,077.00    1.8488796 % 21    563   

Camelot Nursing & Rehab Center

     564,419.00    1.3463731 % 22    568   

Parkway Pavilion Healthcare

     1,253,842.00    2.9909324 % 23    587   

River Terrace Healthcare

     776,560.00    1.8524172 % 24    645   

Specialty Care of Marietta

     659,844.00    1.5740012 % 25    694   

Wedgewood Healthcare Center

     611,940.00    1.4597303 % 26    713   

Guardian Care of Zebulon

     562,607.00    1.3420507 % 27    770   

Vallhaven Care Center

     936,131.00    2.2330601 % 28    773   

Mt. Carmel Med. & Rehab Center

     1,013,012.00    2.4164531 % 29    774   

Mt. Carmel Health & Rehab Center

     2,067,547.00    4.9319558 % 30    782   

Danville Center for Health & Rehab

     502,137.00    1.1978047 % 31    824   

Kindred Healthcare Center of Mobile

     874,486.00    2.0860113 % 32    851   

Villa Campana Health Center

     810,415.00    1.9331754 % 33    873   

Brighton Care Center

     859,384.00    2.0499867 % 34    1237   

Wyomissing Nursing & Rehab Center

     747,176.00    1.7823242 % 35    4635   

Kindred Hospital San Antonio

     1,695,003.00    4.0432841 % 36    4644   

Kindred Hospital Brea

     2,172,038.00    5.1812101 %



--------------------------------------------------------------------------------

    

Facility

ID

  

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006   37    4647   

Kindred Hospital Las Vegas Sahara

     1,110,794.00    2.6497037 % 38    4660   

Kindred Hospital Mansfield

     838,910.00    2.0011478 % 39    4662   

Kindred Hospital Greensboro

     1,976,581.00    4.7149642 % 40    4673   

Kindred Hospital Boston North Shore

     836,318.00    1.9949648 % 41    4675   

Kindred Hospital Detroit

     995,003.00    2.3734942 % 42    4688   

Kindred Hospital Boston

     606,514.00    1.4467871 % 43    4876   

Kindred Hospital So. Florida Hollywood Campus

     1,766,011.00    4.2126676 %                          

Total Master Lease # 3

   $ 41,921,442.00    100.00000 %                    